Citation Nr: 0211469	
Decision Date: 09/06/02    Archive Date: 09/09/02	

DOCKET NO.  00-05 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 29, 1945, to August 
18, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
VARO in Louisville, Kentucky, which determined that new and 
material evidence sufficient to reopen the veteran's claim 
for service connection for a low back disorder had not been 
submitted.  

On the veteran's substantive appeal, VA Form 9, received at 
the RO in March 2000, he requested a BVA hearing at a local 
VA office, before a member of the Board.  In April 2000, the 
veteran clarified that he wanted a hearing before an RO 
hearing officer.  That hearing was held in June 2000, and a 
copy of the transcript is in the record.  There are no other 
outstanding hearing requests of record.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.  

2.  An unappealed July 1948 rating decision severed service 
connection for a low back disability on the basis that a back 
disorder had existed prior to service and there was no 
showing of any unusual strain or stress during the veteran's 
short period of active service that might have aggravated any 
back condition; the veteran was informed of that decision by 
RO letter dated that same month.  

3.  Claims received in January 1992 and October 1995 were 
disallowed because the veteran did not submit new and 
material evidence to show that he had a back disorder which 
was permanently aggravated by service; the veteran was 
notified of the decisions by letters dated in July 1992 and 
November 1995, respectively, and appeals were not initiated 
as to either disallowance.  

4.  The evidence received since the November 1995 rating 
decision, which includes VA medical records and hearing 
testimony, is essentially cumulative of evidence previously 
considered, and is not so probative that it need be 
considered in order to fairly decide the claim.  


CONCLUSIONS OF LAW

1.  The January 1992 and November 1995 RO decisions that 
denied reopening the veteran's claim for service connection 
for a back disorder were final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2002).  

2.  Evidence received since the November 1995 rating decision 
is not new and material, and the claim for service connection 
for a back disorder is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5108, 7105 (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2001).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's request to reopen a 
claim for service connection for a back disorder.  A review 
of the record reveals that in an August 1945 rating decision, 
the RO had awarded service connection for a back disorder, 
characterized as limitation of motion, moderate, analogy for 
sprain, lumbo sacral.  However, in an April 1948 rating 
decision, the RO severed service connection for that 
disability, on the basis that it was discovered that the 
veteran had a back disorder pre-existing his entry into 
service, which was not aggravated during service.  That 
decision was unappealed.

In January 1992 and October 1995, the veteran submitted 
requests to reopen his claim for service connection for a 
back disorder.  The RO denied those requests in July 1992, 
and November 1995.  The veteran was provided notice of the 
denials, along with a copy of his appellate rights, but he 
did not perfect a timely appeal as to either decision, and 
those decisions became final.  38 U.S.C.A. § 7105 (West 1991& 
Supp. 2002).  In September 1999, the veteran submitted 
another request to reopen his claim for service connection 
for a back injury.  The RO denied his request in January 
2000, and again provided him with a copy of his appellate 
rights.  The veteran initiated a timely appeal as to that 
decision, which is the subject of the present appeal.  

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA statutes and the 
implementing regulations will be collectively referred to as 
"the VCAA." 

Although the veteran was not specifically notified of the 
VCAA, the Board finds that the requirements under VCAA have 
been satisfied, as pertains to the new and material evidence 
claims and service connection claims, as explained below.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is not prejudice to the appellant).

The record reflects that the veteran was adequately notified 
of the evidence needed to substantiate his claim.  By RO 
letters dated in January 1992, April 1992, July 1992, 
November 1995, and January 2000, the veteran was informed 
that his claim could only be reopened if new and material 
evidence was presented.  The RO explained the meaning of new 
and material evidence in those letters.  Additionally, in a 
March 2000 statement of the case (SOC), the RO provided the 
veteran with a copy of laws and regulations pertaining to new 
and material evidence and service connection.  The RO 
explained to the veteran why they were denying his claim.  
More recently, in a January 2001 letter, the RO sent the 
veteran a detailed letter explaining the type of evidence 
needed to grant his appeal.  The RO instructed the veteran as 
to what information and/or evidence that he should provided 
them with.  The RO also informed the veteran to notify them 
if he had been treated at a VA facility, and if so, the name 
of the facility.  The RO explained to the veteran what to do 
if he had evidence that he wished the RO to obtain on his 
behalf.  In short, the Board finds that the foregoing actions 
satisfy the duty to notify the veteran under the VCAA.  See 
38 U.S.C.A. § 5103A.

The Board also finds that VA assisted the veteran in 
establishing his claim.  The record contains the veteran's 
service medical records and statements from the veteran.  The 
veteran was afforded a recent VA examination in connection 
with his claim, and that examination report is in the record.  
The record also contains VA outpatient treatment records and 
a private medical statement submitted by the veteran in July 
2000.  In June 2000, the veteran testified at a hearing in 
support of her claim, and a transcript of that hearing is of 
record.  The Board is unaware of any additional relevant 
evidence that should be obtained prior to proceeding with 
this appeal.  See 38 U.S.C.A. § 5103.  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes that there has been a regulatory 
change pertaining to the definition of new and material 
evidence, with respect to claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  As the veteran filed his 
claim prior to this date, the earlier version of the law 
remains applicable in this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2001).  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there was an increase 
in disability during such service, unless there was a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306. 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or any evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

When the veteran's claim for service connection for a back 
disorder was denied by the RO in 1948, the record included 
the service medical records and the report of a VA 
compensation examination in April 1948.  Those records show 
that the veteran was hospitalized approximately six days 
after service induction for study of mild, acute lumbosacral 
sprain.  No evidence of injury to the spine was found.  He 
was discharged several weeks later in August 1945 for what 
was reported as conversion-type hysteria, manifested by pain 
and stiffness of the lumbosacral region, first manifested at 
the reception center after six days of service.  It was 
stated that the condition had existed prior to service and 
had not been aggravated therein.  Also of record was a report 
of a VA rating examination of the veteran in April 1948.  
Other than a slight exaggeration of the lumbar curve, no 
abnormality of the low back was identified.  The pertinent 
diagnosis was "limitation of motion in the back from 
history."  A rating decision in May 1948 proposed severance 
of service connection and the severance was accomplished by 
rating decision dated in July 1948.  

Subsequent claims received in January 1992 and November 1995 
were disallowed because the veteran did not submit any new 
and material evidence to show that he had a back condition 
which had been permanently aggravated by his active service.  

The evidence received since the November 1995 decision 
includes VA outpatient records dating from 1999, the 
transcript of a June 2000 hearing at the Louisville RO, a 
June 2000 statement from a private physician, and the report 
of a VA compensation examination afforded the veteran in May 
2001.  

None of the evidence submitted or otherwise received since 
the 1995 rating decision by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  None of the evidence, 
including the opinion of the examiner following the 
compensation examination of the veteran in May 2001, shows 
that the veteran has a back disorder which is attributable to 
service under any theory, including aggravation.  Indeed, the 
physician who examined the veteran in May 2001 indicated that 
she had reviewed the entire claims folder and it was her 
opinion that the veteran's current low back pain was not 
related to his military service.  

As for the veteran's hearing testimony, the veteran gave 
testimony that the induction physical did not reflect any 
back problems and any current problems he was having with the 
back were related to a fall he had during active service.  

Because the entrance examination was negative for any 
findings of back pathology, the presumption of soundness was 
for application when the case was initially considered by the 
RO.  Although the RO did not specifically mention the 
presumption, the law presumes regularity of the 
administrative process in the absence of clear evidence to 
the contrary and thus that the presumption was applied.  See 
Clemmons v. West, 206, F.3d 1401, 1403 (Fed. Cir. 2000) 
("Government officials are presumed to carry out their duties 
in good faith and proof to the contrary must be almost 
irrefutable to overcome that presumption"); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(Absent specific 
evidence indicating otherwise, all evidence contained in the 
record at the time of the RO's determination of service 
connection must be presumed to have been reviewed by VA in 
accordance with 38 C.F.R. § 3.303(a)).  

However, even if the presumption was not considered by the 
RO, a presumption is not evidence for purposes of determining 
whether a previously and finally denied claim should be 
reopened; rather, a presumption is applicable only once new 
and material evidence is presented that warrants reopening of 
the claim.  Routen v. Brown, 142 F.3d 1434, 1440-41 (Fed. 
Cir.) cert. denied, 525 U. S. 962 (1998).  The Board notes 
that while the veteran is competent as a lay person to 
describe his symptoms in service, he's not competent to 
render a diagnosis or to offer a medical opinion attributing 
a disability to service, as this requires medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492-494-95 (1992).  
The veteran is thus not competent to render an opinion that a 
preexisting back disorder underwent pathological advancement 
during his brief period of military service.  The Board notes 
that at the time of a compensation examination by VA in 1948, 
clinical examination of the low back was essentially 
unremarkable and a back disorder was noted by history only.  

The June 2000 statement from Dr. Draper only indicates that 
the veteran had been under the care of the physician for 
arthritis of the spine.  The veteran himself indicated that 
he did not begin seeing this physician until the 1990's, 
which was a time many years following service discharge.  As 
for the VA outpatient records which have been associated with 
the file, they reflect treatment many years post service for 
a number of problems, including back pain.  

Accordingly, none of the new evidence, when considered in 
conjunction with that previously of record, demonstrates that 
a preexisting back disorder was aggravated by service.  In 
the absence of new evidence that when considered in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, the application to reopen the 
claim for service connection for a low back disability must 
be denied.  38 C.F.R. § 3.156(a).  



ORDER

New and material evidence not having been received, the 
request to reopen a claim of entitlement to service 
connection for a low back disability is denied.  



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

